Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/26/2020 and 06/17/2021 are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS have been considered by the examiner.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 6-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hansen (US4412267A).
Regarding claim 1, Hansen teaches a latch relay (e.g. circuit comprising latching relay 24) (fig.4) for real-time state control (column 1 lines 10-11, This invention pertains generally to relays which also perform circuit protective functions), comprising: an off coil unit (i.e. Trip coil 24c) (fig.4) positioned adjacent to anode and cathode contacts (column 3 lines 20-21, which opens these contacts when energized); an on coil unit (i.e. Set coil 24d) (fig.4) positioned adjacent to anode and cathode contacts (column 3 lines 25-26, closes contacts 24a and 24b when energized) (i.e. also contacts 14a and 14b) (fig.14); an additional control unit (i.e. second PUT Q3) (fig.4) connected between the off coil unit and the on coil unit (implicit, as seen in fig.4) and controlling an on/off operation of the off coil unit (abstract, cathode of the PUT … when gated "ON," energizes the trip coil (24c) of the latching relay (24)); and a current storage unit (i.e. capacitor C5) (fig.4) storing current supplied from the on coil unit (column 4 lines 45-50, In operation … a constant voltage, less than the DC source voltage, regulated by zener diode D5, appears between the anode of PUT Q3 and node N2) and supplying the stored current to the additional control unit (column 4 lines 52-53, PUT Q3 becomes conductive, allowing capacitor C5 to force a pulse of current), wherein when the off coil unit operates abnormally in a situation in which the on operation of the off coil unit is required (column 4 lines 51-52, as could happen during a severe fault), the current stored in the current storage unit is applied to the additional control unit (column 4 lines 52-53, PUT Q3 becomes conductive, allowing capacitor C5 to force a pulse of current), and as a result, the additional control unit is turned on and a connection state between the off coil unit and the anode and cathode contacts is turned on to open the anode and cathode contacts from each other (column 4 lines 54-55, This energizes the trip coil 24c).
Regarding claim 2, Hansen teaches the latch relay of claim 1, further comprising: a determination unit (i.e. zener diode D5) (fig.4) determining whether a first current is applied to the anode and cathode contacts by the off coil unit when the off coil unit is turned on (column 4 lines 50-51, DC source voltage drops to less than the voltage across zener diode D5) (it is necessarily true that a current is determined), wherein as a determination result of the determination unit, when it is determined that the first current is not applied in an on operation state of the off coil unit (column 4 lines 51-52, as could happen during a severe fault), the determination unit allows the current stored in the current storage unit to be applied to the additional control unit to turn on the connection state between the off coil unit and the anode and cathode contacts (column 4 lines 52-53, PUT Q3 becomes conductive, allowing capacitor C5 to force a pulse of current).
Regarding claim 4, Hansen teaches the latch relay of claim 1, wherein the current storage unit is periodically charged through current periodically supplied from the on coil unit (column 4 lines 45-50, In operation … a constant voltage, less than the DC source voltage, regulated by zener diode D5, appears between the anode of PUT Q3 and node N2) (also refer to column 3 lines 31-33, closing the switch SW1 closes the main relay 14, and opening the switch opens the relay. Closing switch SW1 also causes capacitor C2 to charge).
Regarding claim 6, Hansen teaches the latch relay of claim 2, wherein when the determination unit determines that the first current is not applied in the on operation state of the off coil unit (column 4 lines 51-52, as could happen during a severe fault), the determination unit allows the current stored in the current storage unit to be applied to the additional control unit to physically change a contact state (e.g. contact state of Q3) (fig.4) of the additional control unit from an open state to a closed state (column 4 line 52, PUT Q3 becomes conductive).
Regarding claim 7, Hansen teaches the latch relay of claim 1, wherein the additional control unit is a switching element (i.e. second PUT Q3) (fig.4).
Regarding claim 8, the method is rejected for the same reasons as stated in claim 1.
Regarding claim 9, the method is rejected for the same reasons as stated in claim 2.
Regarding claim 10, the method is rejected for the same reasons as stated in claim 4.
Regarding claim 11, Hansen substantially teaches the limitations as stated in claim 1. Hansen further teaches a battery pack (e.g. pack comprising DC source 10 and latch relay 24) (fig.4) (also refer to column 1 lines 12-13, battery-to-electrical-system contactors in aircraft applications) comprising a battery module (i.e. DC source 10) (fig.4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US4412267A).
Regarding claim 3, Hansen teaches the latch relay of claim 2.
Hansen does not teach, wherein a current value of the first current is smaller than a current value of current required for turning on the anode and cathode contacts.
It would have been an obvious matter of design choice to have a current value of the first current to be smaller than a current value of current required for turning on the anode and cathode contacts, since the applicant has not disclosed that smaller current solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with a current value of the first current smaller than a current value of current required for turning on the anode and cathode contacts.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US4412267A) and further in view of Deak (US20040174287A1).
Regarding claim 5, Hansen teaches the latch relay of claim 1, wherein the current storage unit is a capacitor (i.e. capacitor C5) (fig.4).
Hansen does not teach that the capacitor is a supercapacitor.
Deak teaches in a similar field of endeavor of switches, voltage stored in supercapacitor (i.e. super capacitor 62) (fig.4).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the supercapacitor in Hansen, as taught by Deak, as it provides the advantage of high power and high-energy performance parameters with commercial relevance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        06/03/2022








	/THIENVU V TRAN/                                                        Supervisory Patent Examiner, Art Unit 2839